Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 8/10/2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered, see striked-through cited documents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,164,466 and U.S. Patent No. 11,005,291. Although the claims at issue are not identical, they are not patentably distinct from each other because:


Claim Objections
Claim 4 is objected to because of the following informalities:  
“data to the proximate coil” appears to be intended as “data to the proximal electrical coil” and will be examined as such. 

Appropriate correction is required.


CLAIM INTERPRETATION

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



Regarding Claim 17
Claim limitation(s):
Loading unit = 40, FIG2.
have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language  without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim(s) limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim(s) have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Loading unit = 40, FIG2.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerr US 2011/0251606.

Kerr teaches:
1. A surgical instrument comprising: a handle (see handle of FIG1) including up to component 60, FIG3; 

a non-contact electrical interface configured to wirelessly transfer energy from the handle to the adaptor and configured to wirelessly transmit data from the adaptor to the handle (see 78/80 of FIG3 noting power to 68 and data from sensor of 68 to/through handle to ESU of FIG1, spec. para. 40 “The gap sensor 86 [ ] may receive power and communicate data with the electrosurgical generator 18 though the inductive coupling”, spec. para. 41. 
18. A method of communication between components of a surgical instrument, the method comprising: 
providing a surgical instrument including a handle (see handle of FIG1) and an adaptor (68, FIG3); 
coupling a proximal end of the adaptor to a distal end of the handle to form a non-contact electrical interface there between; using the non-contact electrical interface (FIG3, primary coil of 78 and secondary coil of 80, thereby forming a transformer) to wirelessly transfer energy from an energy source disposed within the handle to the adaptor; and using the non-contact electrical interface to wirelessly transmit data from the adaptor to the handle (see 78/80 of FIG3 noting power to 68 and data from sensor of 68 to/through handle to ESU of FIG1, spec. para. 40 “The gap sensor 86 [ ] may receive power and communicate data with the electrosurgical generator 18 though the inductive coupling”, spec. para. 41. 

19. The method of claim 18, wherein forming the non-contact electrical interface includes positioning a proximal coil disposed within the handle adjacent a distal coil disposed within the adaptor to form a transformer interface (FIG3, primary coil of 78 and secondary coil of 80, . 

Allowable Subject Matter
Claims 2-16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND otherwise overcome said Double Patenting rejection, see above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shelton, IV et al. US 2011/0174861.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on Mon-Fri 0900-18:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836